Exhibit 10.1

 

LOGO [g139618ex10_1pg001.jpg]

February 11, 2016

Eric Rey

[Address]

 

Re: Consulting Services, Separation Agreement and Release

Dear Eric:

As discussed, you and Arcadia Biosciences, Inc. (“Arcadia” or the “Company”)
have mutually agreed that your employment with Arcadia shall terminate effective
as of March 1, 2016 (the “Termination Date”). The purpose of this Consulting
Services, Separation Agreement and Release letter (“Agreement”) is to set forth
the terms and conditions of your consulting services and the specific separation
benefits that Arcadia will provide you in exchange for your agreement to the
terms and conditions of this Agreement. You and Arcadia agree that for the
purpose of determining severance benefits, the termination of your employment
shall be deemed a termination without cause pursuant to the Severance and Change
in Control Agreement between you and the Company executed on May 11, 2015 (“2015
Severance Agreement”), and that the benefits set forth in Sections 2(a)-(d) and
3(a) of this Agreement are merely restating the termination without cause
benefits of the 2015 Severance Agreement (and this Agreement is not intended to
provide a double recovery of the same benefits). To the extent there is any
inconsistency between this Agreement and the 2015 Severance Agreement, this
Agreement shall govern and control.

By your signature below, you agree to the following terms and conditions:

1. End of Employment and Consultant Service Period.

a. End of Employment. You agree that you will cease to be President and Chief
Executive Officer of the Company effective as of February 11, 2016, and that as
of that date you also ceased to be a member of the Board of Directors of the
Company (the “Board”). The Company has agreed, however, that your employment as
an employee with Arcadia will terminate on the Termination Date. After
February 11, 2016, you will not hold yourself out as representing the Company or
otherwise attempt to bind the Company to any contractual arrangements. You
acknowledge that you will reasonably cooperate in removing yourself from any
role in the Company or in any affiliated entity of the Company.

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com



--------------------------------------------------------------------------------

b. Consulting Services. Following your Termination Date, you will continue to be
available to perform services for the Company (if requested by the Company) as a
consultant to the Company. Your consulting relationship with the Company will
continue until March 1, 2017; provided that either you or the Company may end
your consulting relationship at any time, for any reason, and provided further
that you and the Company may agree to continue your consulting relationship
beyond March 1, 2017 by entering into a new written consulting agreement with
the Company. The period from the Termination Date through March 1, 2017 or, if
earlier, the last day of your service as a consultant to the Company, is
referred to herein as the “Consultant Service Period”. During the Consultant
Service Period, you will be expected to permit the Company to learn about and
use your knowledge, expertise, and experience gained during your employment and
advise and assist the Company in the training and orientation of your
replacement. The Company shall have the right to consult with you, upon
reasonable advance notice, for up to 10 hours each calendar month during the
Consultant Service Period, provided that such consulting services shall not
unreasonably interfere with your then-current activities, and you shall exercise
reasonable efforts to fulfill the Company’s consulting requests in a timely
manner, notwithstanding your personal and other business commitments. The
Company knows, understands and agrees that you may perform the consulting
services under this Agreement off-site, by e-mail and/or by telephone and that
your presence on-site is not required to perform the consulting services;
provided further, however, upon reasonable request by the Company, you agree to
participate in on-site meetings periodically with the Company management or
staff as part of performance of your consulting services. Your consulting
services shall in no way prohibit or otherwise impair your right and ability to
find and commence alternative employment or to provide consulting services to
another organization (subject to any existing confidentiality and nonsolicit
obligations you owe to the Company, which shall be modified appropriately to
reflect the fact that you may serve as a consultant or employee to other
entities during the Consultant Service Period). You will be fully indemnified by
the Company and you will be covered by the Company’s Director’s & Officers
liability insurance coverage to the maximum extent permitted by law for any
services that you may be asked to render during the Consultant Service Period.

c. Consulting Compensation. You will be compensated during the Consultant
Service Period for your services rendered at the rate of $500/hour. Your
services as a Consultant may be requested only by the Company’s President and
CEO (or any Interim President and CEO), the Replacement President and CEO, or
the Board. During the Consultant Service Period, you shall continue to vest with
respect to any outstanding options to purchase common stock of the Company, and
Arcadia agrees that if Arcadia terminates the Consultant Service Period prior to
the date that you become fully vested in your outstanding options to purchase
common stock of the Company, then your outstanding unvested options to purchase
common stock of the Company shall fully vest as of the date that the Consultant
Service Period ends.

d. Reimbursement of Consulting Expenses. Pursuant to and in accordance with the
Company expense policies then in effect, the Company shall promptly reimburse
you, upon receipt of reasonable documentation, for all out-of-pocket expenses
necessarily incurred by you, including reasonable expenses for travel and
accommodations (but, in each case, only to the extent that you have been
requested or authorized, in accordance with the terms hereof, to incur such
expenses in relation to your consulting services) for the purpose of providing
any consulting services required hereunder.

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 2



--------------------------------------------------------------------------------

e. Status as a Consultant. You will not be, and will not be treated as, an
employee of the Company for any purpose with respect to such consulting
services, including for purposes of any of the Company’s benefit plans. You
acknowledge and agree that as a consultant, you will be an independent
contractor to the Company.

2. Accrued Benefits.

a. Upon your receipt of your final paycheck on the Termination Date, which will
include payment for services for the final payroll period through the
Termination Date, you will have received all wages owed to you by virtue of your
employment with Arcadia or termination thereof.

b. Upon your receipt of payment in the amount of $62,885, less required
deductions and withholding, which represents payment for 327 hours of accrued
and unused vacation or personal-time-off as of the Termination Date at your
regular rate, you will have received all other accrued compensation owed to you
by virtue of your employment with Arcadia.

c. You acknowledge and agree and the Company agrees that you will be reimbursed
for business expenses consistent with Company policy and practice. You will
submit any receipts for unreimbursed business expenses within 30 days of the
Termination Date.

d. The COBRA period for continuation of your insurance coverage under Arcadia’s
group plans will begin on the first day of the month immediately following the
Termination Date. Information regarding your right to elect COBRA coverage will
be sent to you via separate letter. Your rights to COBRA continuation coverage
are set forth in the 2015 Severance Agreement, Section 3(a)(iii).

e. You are not eligible for any other payments or benefits by virtue of your
employment with Arcadia or termination thereof except for those expressly
described in this Agreement. You will receive the payments described in this
Sections 2(a)-(c) whether or not you sign this Agreement. You will receive the
COBRA continuation benefit (other than as required by law) described in
Section 2(d) and the separation pay described in Sections 3 of this Agreement
only if (i) you sign this Agreement and do not revoke it as permitted below, and
(ii) you do not violate any of the terms and conditions set forth in this
Agreement. All payments and benefits described in this Agreement are subject to
payroll taxes, withholdings, and deductions.

3. Separation Pay and Benefits. Specifically in consideration of your signing
this Agreement, both in connection with the Termination Date, and subject to the
limitations, obligations, and other provisions contained in this Agreement,
Arcadia agrees to:

a. pay you severance as set forth in the 2015 Severance Agreement,
Section 3(a)(ii) (the “Cash Severance”);

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 3



--------------------------------------------------------------------------------

b. extend the post-termination exercise period on all of your outstanding
options to purchase common stock of the Company (each an “Option” and
collectively, the “Options”) to the original expiration date of the Option
(i.e., 10 years from the date of grant) and such Options shall not terminate
earlier as a result of your termination of continuous service with the Company;
and

c. pay you a cash bonus for calendar year 2015 of $60,000, which you acknowledge
and agree is in full payment of any bonus payments under the Company’s bonus
plans or programs to which you may be entitled, which bonus will be paid the
first payroll period following receipt by the Company of your executed copy of
this Agreement and the termination of any revocation period.

4. Release of Claims. Specifically in consideration of the separation pay,
extension of the post-termination exercise period on your Options, benefits,
consulting services arrangement, and other good and valuable consideration, and
to which you would not otherwise be entitled, by signing this Agreement you, for
yourself and anyone who has or obtains legal rights or claims through you, agree
to the following:

a. You hereby do release and forever discharge the “Released Parties” (as
defined in Section 4.e. below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment with Arcadia, or the termination of that employment or
otherwise, and however originating or existing, from the beginning of time
through the date of your signing this Agreement.

b. This release includes, without limiting the generality of the foregoing, any
claims you may have for any of the following:

 

  •   wages, bonuses, commissions, penalties, deferred compensation, vacation,
sick, and/or PTO pay, separation pay and/or benefits;

 

  •   defamation of any kind including, but not limited to, libel, slander;
invasion of privacy; negligence; emotional distress; breach of express, implied
or oral contract; estoppel; fraud; intentional or negligent misrepresentation;
breach of any implied covenants; wrongful prosecution; assault or battery;
negligent hiring, supervision or retention;

 

  •   wrongful discharge (based on contract, common law, or statute, including
any federal, state or local statute or ordinance prohibiting discrimination or
retaliation in employment);

 

  •   violation of any of the following:

 

  •   the United States Constitution;

 

  •   the California Fair Employment and Housing Act,, Cal. Gov’t Code § 12900
et seq.;

 

  •   the California Labor Code;

 

  •   the California Business and Professions Code;

 

  •   Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.;

 

  •  

the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.;

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 4



--------------------------------------------------------------------------------

  •   the Older Workers Benefit Protection Act, 29 U.S.C. § 623 et seq.;

 

  •   Civil Rights Act of 1866, 42 U.S.C. § 1981;

 

  •   Civil Rights Act of 1991, 42 U.S.C. § 1981a;

 

  •   the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;

 

  •   the Genetic Information Nondiscrimination Act of 2008;

 

  •   the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et
seq.;

 

  •   the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.;

 

  •   the National Labor Relations Act, 29 U.S.C. § 151 et seq.;

 

  •   the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq.;

 

  •   the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.;

 

  •   the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.; or

 

  •   any other federal, state or local statute prohibiting discrimination in
employment or granting rights to you arising out of the employment relationship
with Arcadia or termination thereof;

 

  •   any claim for retaliation; and

 

  •   any claim for discrimination or harassment based on sex, race, color,
religion, age, national origin, disability, genetic information, or any other
legally-protected class.

c. You hereby waive any and all relief not provided for in this Agreement. You
understand and agree that, by signing this Agreement, you waive and release any
claim to employment with Arcadia.

d. You are not, by signing this Agreement, releasing or waiving (i) any vested
interest you may have in any 401(k), pension, or profit sharing, or other
Company benefit plan by virtue of your employment with Arcadia, (ii) any rights
or claims arising under the Company’s short term disability or long-term
disability plans, (iii) any rights or claims that may arise after the Effective
Date, (iv) the post-employment separation pay and benefits specifically promised
to you in Section 2 or 3 of this Agreement and non-disparagement covenant set
forth in Section 7(c) of this Agreement, (v) the right to institute legal action
for the purpose of enforcing the provisions of this Agreement, (vi) the right to
apply for state unemployment compensation benefits, (vi) the right to file a
charge of discrimination with a governmental agency such as the Equal Employment
Opportunity Commission (although you agree that you will not be able to recover
any award of money or damages if you file such a charge or have a charge filed
on your behalf) or to testify, assist, or participate in an investigation,
hearing, or proceeding conducted by such an agency, or (vii) any rights you have
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). For the
avoidance of doubt, you are not releasing your common law, contractual,
statutory or other rights to indemnification or coverage under the Company’s
Director & Officer liability insurance policy or under your indemnification
agreement dated March 24, 2015, arising from, or in connection with, your
employment with, or service as an officer or director of, Arcadia, or in
connection with your performance of consulting services hereunder.

e. The “Released Parties,” as used in this Agreement, shall mean Arcadia and its
related and affiliated entities and subsidiaries, and its and their present and
former officers, directors, shareholders, trustees, employees, agents, insurers,
attorneys, representatives and consultants, and the successors and assigns of
each, whether in their individual or official capacities.

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 5



--------------------------------------------------------------------------------

5. Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, Arcadia are
the sole property of Arcadia. You agree and represent that, by 15 days after the
Termination Date, (a) you will have returned to Arcadia all of its property
(whether or not confidential or proprietary), including but not limited to, all
customer records, and all Arcadia documents, materials, emails, and texts
concerning Arcadia from any and all personal media (including, but not limited
to, personal computers, Blackberries, PDA’s, cell phones, etc.), whether on
computer disc, hard drive or other form, and all copies thereof, within your
possession or control, and (b) following your returning of all the
above-described property, you then deleted or otherwise destroyed all
Arcadia-related information, including deleting such information from all your
personal media.

6. Confidential and Proprietary Information. You acknowledge and agree that you
have had access in your employment with Arcadia to confidential and proprietary
information of Arcadia and further acknowledge and agree that the release or
disclosure of any confidential or proprietary information will cause Arcadia
irreparable injury. You acknowledge that you have not used or disclosed (other
than for Arcadia’s sole benefit during your employment with Arcadia), and agree
that you will not at any time use or disclose, directly or indirectly, to any
other entity or person, any confidential or proprietary information of Arcadia,
unless such information becomes publicly known other than through your breach of
this Agreement, either directly or indirectly. ,. For purposes of this
Agreement, the term “confidential or proprietary information” will include, but
not be limited to, customer lists and information pertaining to customer lists;
contact lists; and information about the personal or business affairs of
Arcadia’s customers, vendors, or employees. You acknowledge and agree that you
continue to be bound by the Employee Confidential Information and Inventions
Agreement dated August 14, 2003 between you and the Company (“Confidential
Information Agreement”), a copy of which is attached here to as Exhibit A.

7. Confidentiality; Non-Solicitation and Nondisparagement.

a. Unless such information becomes publicly known other than through your breach
of this Agreement, either directly or indirectly, you promise and agree not to
discuss or disclose, directly or indirectly, in any manner whatsoever, any
information regarding either (i) the contents or terms of this Agreement, or
(ii) the substance and/or nature of any dispute between Arcadia and any employee
or former employee, including yourself. You agree that the only people with whom
you may discuss this confidential information are your legal and financial
advisors and your spouse, if applicable, provided they agree to keep the
information confidential, or as required by law unless such information becomes
public other than through breach of this Agreement by you, either directly or
indirectly.

b. For the one year period following your Termination Date, you shall not
directly or indirectly, personally or through others, solicit, recruit or
attempt to solicit or recruit (on your own behalf or on behalf of any other
person or entity) either (i) any employee or any consultant of the Company or
any of the Company’s affiliates or (ii) the business of any customer of the
Company or any of the Company’s affiliates on whom you called or with whom you
became acquainted during your employment. You represent that you (i) are
familiar with the foregoing

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 6



--------------------------------------------------------------------------------

covenant not to solicit, and (ii) are fully aware of your obligations hereunder,
including, without limitation, the reasonableness of the length of time, scope
and geographic coverage of these covenants.

c. You agree that your obligation under paragraph b above includes in particular
your agreement that during Consultant Service Period, you will not consult for
Intrexon, Inc. in connection with its transactions, existing or proposed, with
the Company; provided that nothing herein restricts your ability to work with
any company on matters not involving the Company.

d. You promise and agree not to make or induce any other person to make
derogatory or disparaging statements of any kind, oral or written, regarding the
Released Parties (as defined in Section 4.e.) to any person or organization
whatsoever. Arcadia shall direct the executive officers and directors of Arcadia
not to make, or induce any other person to make, derogatory or disparaging
statements of any kind, oral or written, regarding you in a manner likely to be
harmful to your business or personal reputation.

e. Nothing in this Section or elsewhere in this Agreement will limit (i) your or
Arcadia’s obligation to give truthful testimony or information to a court or
governmental agency when required to do so by subpoena, court order, law, or
administrative regulation (including but not limited to making truthful
statements in public filings as required by applicable law), or (ii) your legal
right to testify, assist, or participate in an investigation, hearing or
proceeding conducted regarding a charge of discrimination filed with a
governmental agency; provided, however, that you will not voluntarily assist or
aid any other party in connection with any claims adverse to Arcadia.

8. Cooperation. In further consideration for the Cash Severance and other
severance benefits described in this Agreement, you agree you will, at Arcadia’s
request and upon reasonable notice:

a. Answer Arcadia’s reasonable business-related inquiries within your knowledge
and related to your employment with Arcadia.

b. Provide assistance to, and fully cooperate with, Arcadia in connection with
any claim, investigation, dispute, litigation, or proceeding arising out of
matters within your knowledge and related to your employment with Arcadia at
mutually agreeable times and places. Your cooperation will include, but not be
limited to, providing truthful information, declarations, and/or statements to
Arcadia, meeting with attorneys or other representatives of Arcadia, and
preparing for and giving depositions or testimony. You agree to promptly notify
Arcadia as immediately as possible if you are subpoenaed or otherwise required
or asked to testify in any proceeding involving Arcadia. Arcadia agrees to
reimburse you for your reasonable expenses associated with any such cooperation,
including reimbursing you for your reasonable and documented time spent
providing such assistance at the same hourly rate as you will receive for
consulting services.

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 7



--------------------------------------------------------------------------------

9. Remedies. If you breach any term of this Agreement, Arcadia will be entitled
to its available legal and equitable remedies. If Arcadia breaches any term of
this Agreement, you will be entitled to your available legal and equitable
remedies.

10. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor will it be construed as an admission by Arcadia or you of any
liability or unlawful conduct whatsoever. Arcadia and you specifically deny any
liability or unlawful conduct.

11. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of Arcadia. For the avoidance of
doubt, in the event of your death, any payments or benefits that you become
entitled to under this Agreement will be paid or provided to your estate. The
rights and obligations of this Agreement will inure to the successors and
assigns of Arcadia.

12. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court will modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term will be severed and all other terms of
this Agreement will remain in effect.

13. Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of California.

14. Full Agreement. This Agreement contains the full agreement between you and
Arcadia and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties; except that notwithstanding the foregoing,
at all times in the future, you will remain bound by the Confidential
Information Agreement.

15. Acknowledgment of Reading and Understanding. By signing this Agreement, you
acknowledge that you have read this Agreement, including the release of claims
contained in Section 4, and understand that the release of claims is a full and
final release of all claims you may have against Arcadia and the other entities
and individuals covered by the release. By signing, you also acknowledge and
agree that you have entered into this Agreement knowingly and voluntarily.

16. Certain Information and Representations. You hereby represent and warrant
that you are unaware of (1) any claims that have been threatened or asserted
against the Company that are not already known to in-house legal counsel or
(2) any fraud or suspected fraud involving the Company, management or other
employees.

17. Legal Fees. Arcadia shall pay your reasonable attorney’s fees and costs
incurred by legal counsel chosen by you in connection with negotiating and
finalizing this Agreement, provided that such fees and costs do not exceed
$10,000.

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 8



--------------------------------------------------------------------------------

18. Section 409A. The severance benefits and other payments payable under this
Agreement are intended to qualify for an exemption from application of
Section 409A of the Internal Revenue Code of 1986, as amended, and any state law
of similar effect (collectively “Section 409A”) or comply with its requirements
to the extent necessary to avoid adverse personal tax consequences under
Section 409A, and any ambiguities herein shall be interpreted accordingly.
Severance benefits shall not commence until you incur a “separation from
service” for purposes of Section 409A. Each installment of severance benefits is
a separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). If such exemptions, however, are not
available and you are, upon separation from service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after your separation from service, or (ii) your death.

Thank you for your service to Arcadia. We wish you well in your future
endeavors.

 

Sincerely, ARCADIA BIOSCIENCES, INC.

/s/ Darby Shupp

By:   Darby Shupp   Chairman of the Board

 

202 Cousteau Place • Suite 105 • Davis, CA 95618 • Tel: 530-756-7077 • Fax:
530-756-7027 • Web: www.arcadiabio.com

 

Page 9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND SIGNATURE

You have up to 21 days after receipt of this Agreement within which to review it
and to discuss it with an attorney of your own choosing, at your own expense,
whether or not you wish to sign it. Furthermore, you have 7 days after you have
signed this Agreement during which time you may revoke this Agreement. If you
wish to revoke this Agreement, you may do so by delivering a letter of
revocation to Wendy S. Neal, Vice President & Chief Legal Officer, at 4222 East
Thomas Road, Suite 320, Phoenix, AZ 85018, no later than the close of business
on the 7th day after you sign this Agreement. Because of the revocation period,
you understand that this Agreement shall not become effective or enforceable
until the 8th day after the date you sign this Agreement upon the condition that
you shall not have revoked this Agreement during the 7-day revocation period.
Before signing this Agreement, you should make sure that you understand what you
are signing, what benefits you are receiving, and what rights you are giving up,
including your rights under the Age Discrimination in Employment Act.

By signing below, I, Eric Rey, acknowledge and agree to all of the following:

 

  •   I have had adequate time to consider whether to sign this Consulting
Services, Separation Agreement and Release.

 

  •   I have read this Consulting Services, Separation Agreement and Release
carefully.

 

  •   I understand and agree to all of the terms of the Consulting Services,
Separation Agreement and Release.

 

  •   I am knowingly and voluntarily releasing my claims against Arcadia and the
other persons and entities defined as the Released Parties, except to the extent
otherwise provided in Section 4.d. of the Agreement.

 

  •   I have not, in signing this Agreement, relied upon any statements or
explanations made by Arcadia except as for those specifically set forth in this
Consulting Services, Separation Agreement and Release.

 

  •   I intend this Consulting Services, Separation Agreement and Release to be
legally binding.

 

  •   I am signing this Consulting Services, Separation Agreement and Release on
or after the Termination Date.

Accepted and agreed this      day of February, 2016.

 

 

Eric Rey



--------------------------------------------------------------------------------

ATTACHMENT A

CONFIDENTIAL INFORMATION AGREEMENT



--------------------------------------------------------------------------------

ARCADIA BIOSCIENCES, INC.

EMPLOYEE CONFIDENTIAL INFORMATION AND

INVENTIONS AGREEMENT

In partial consideration and as a condition of my employment or continued
employment with Arcadia Biosciences, Inc., (which together with any parent,
subsidiary, affiliate, or successor is hereinafter referred to as the
“Company”), and effective as of the date that my employment with the Company
first commenced, I hereby agree as follows:

 

1. Noncompetition.

During my employment with the Company, I will perform for the Company such
duties as it may designate from time to time and will devote my full time and
best efforts to the business of the Company and will not, without prior written
approval of (i) an officer of the Company if I am not an executive officer of
the Company or (ii) the Board of Directors of the Company if I am an executive
officer of the Company, (a) engage in any other professional employment or
consulting, or (b) directly or indirectly participate in or assist any business
which is a current or potential supplier, customer, or competitor of the
Company.

 

2. Nonsolicitation.

During the term of my employment by the Company, and for twelve months
thereafter, I shall not directly or indirectly, either alone or in concert with
others, without the prior written consent of the Company, solicit, recruit,
encourage or induce any employees, directors, consultants, contractors or
subcontractors of the Company to leave the employ of the Company, either on my
own behalf or on behalf of any other person or entity.

 

3. Confidentiality Obligation.

I will hold all Company Confidential Information in confidence and will not
disclose, use, copy, publish, summarize, or remove from the premises of the
Company any Confidential Information, except (a) as necessary to carry out my
assigned responsibilities as a Company employee, and (b) after termination of my
employment, only as specifically authorized in writing by an officer of the
Company. “Confidential Information” is all patient health information,
information related to any aspect of the business of the Company which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company, whether of technical nature or
otherwise. Confidential Information includes inventions, disclosures, processes,
systems, methods, formulae, devices, patents, patent applications, trademarks,
intellectual properties, instruments, materials, products, patterns,
complications, programs, techniques, sequences, designs, research or development
activities and plans, specifications, computer programs, source codes, mask
works, costs of production, prices



--------------------------------------------------------------------------------

or other financial data, volume of sales, promotional methods, marketing plans,
lists of names or classes of customers or personnel, list of suppliers, business
plans, business opportunities, or financial statements.

Further I acknowledge that patients provide personal information with the
expectation that it will be kept confidential and used only by authorized
persons as necessary. As such, I shall and agree that I must treat all services
provided to patients as private and confidential. All personally identifiable
information which may be provided by patients or regarding medical services
provided to patients, which the employee may be given access to while employed
or affiliated with the Company and in whatever form such information may exist,
including oral, written, printed photographic and electronic formats
(collectively, the “Patient Health Information (PHI)”) is strictly confidential
and is protected by federal and state laws and regulations that prohibit its
unauthorized use or disclosure.

Further, I agree that, except as authorized in connection with assigned duties,
I will not at any time use, access or disclose any PHI to any person (including
but not limited to coworkers, friends and family members). I understand that
this obligation remains in fall force during the entire term of my employment
and continues in effect after such employment terminates.

I acknowledge that I may be required to read, recognize and comply with
additional legal confidentiality requirements as required by the Health
Insurance Portability and Accountability Act of 1996 (HIPAA).

 

  4. Information of Others.

I will safeguard and keep confidential the proprietary information of customers,
vendors, consultants, and other parties with which the Company does business to
the same extent as if it were Company Confidential Information. I will honor,
and comply and act in accordance with, the terms and conditions of any and every
agreement entered into by the Company whereby the Company has agreed to keep
confidential the proprietary information of others. I will not, during my
employment with the Company or otherwise, use or disclose to the Company any
confidential, trade secret, or other proprietary information or material of any
previous employer or other person, and I will not bring onto the Company’s
premises any unpublished document or any other property belonging to any former
employer without the written consent of that former employer.

 

  5. Company Property.

All papers, records, data, notes, drawings, files, documents, samples, devices,
products, equipment, or other materials, including copies and in whatever form,
relating to the business of the Company that I possess or create as a result of
my Company employment, whether or not confidential, are the sole and exclusive
property of the Company. In the event of the termination of my employment, I
will promptly deliver all such materials to the Company and will sign and
deliver to the Company the “Termination Certificate” attached hereto as Exhibit
A.

 

2



--------------------------------------------------------------------------------

  6. Ownership of Inventions.

All inventions, ideas, designs, circuits, schematics, formulas, algorithms,
trade secrets, works of authorship, mask works, developments, processes,
techniques, improvements, and related know-how (including anything that derives
actual or potential economic value from not being generally known to the public
or to other persons who can obtain economic value from its disclosure) which
results from work performed by me, alone or with others, on behalf of the
Company or from access to the Company Confidential Information or property
whether or not patentable, copyrightable, or qualified for mask work protection
(collectively “Inventions”) shall be the property of the Company, unless
otherwise documented by prior agreement in writing, and, to the extent permitted
by law, shall be “works made for hire.”

I hereby assign and agree to assign to the Company or its designee, without
further consideration my entire right, title, and interest in and to all
Inventions, other than those described in Paragraph 7 of this Agreement,
including all rights to obtain, register, perfect, and enforce patents,
copyrights, mask work rights, and other intellectual property protection for
Inventions. I will disclose promptly and in writing to the individual designated
by the Company or to my immediate supervisor all Inventions which I have made or
reduced to practice. During my employment and for four years after, I will
assist the Company (at its expense) to obtain and enforce patents, copyrights,
mask work rights, and other forms of intellectual property protection on
Inventions.

 

  7. Excluded Inventions.

Attached as Exhibit J3 is a list of all inventions, improvements, and original
works of authorship which I desire to exclude from this Agreement, each of which
has been made or reduced to practice by me prior to my employment by the Company

 

  8. Patent Applications.

If the Company files an original United States patent application covering any
invention of which I am a named inventor, I will receive an inventor’s fee of
$100.

 

  9. Prior Contracts.

I represent that there are no other contracts to assign inventions that are now
in existence between any other person or entity and me, unless otherwise noted
in writing. I further represent that I have no other employments, consultancies,
or undertakings which would restrict and impair my performance of this
Agreement.

 

3



--------------------------------------------------------------------------------

  10. Agreements with the United States Government and Other Third Parties.

I acknowledge that the Company from time to time may have agreements with other
persons or with the United States Government or agencies thereof which impose
obligations or restrictions on the Company regarding Inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. I agree to be bound by all such obligations or restrictions and to
take all action necessary to discharge the obligations of the Company
thereunder.

 

  11. No Employment Agreement.

I agree that unless specifically provided in another writing signed by me and an
officer of the Company, my employment by the Company is not for a definite
period of time. Rather, my employment relationship with the Company is one of
employment at will and my continued employment is not obligatory by either
myself or the Company.

 

  12. Miscellaneous.

12.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Arizona excluding those laws that
direct the application of the laws of another jurisdiction.

12.2 Enforcement. If any provision of this Agreement shall be determined to be
invalid or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent for the parties to the
extent possible. In any event, all other provisions for this Agreement, shall be
deemed valid, and enforceable to the full extent possible.

12.3 Injunctive Relief; Consent to Jurisdiction. I acknowledge and agree that
damages will not be an adequate remedy in the event of a breach of any of my
obligations under this Agreement. I therefore agree that the Company shall be
entitled (without limitation of any other rights or remedies otherwise available
to the Company and without the necessity of posting a bond) to obtain an
injunction from any court of competent jurisdiction prohibiting the continuance
or recurrence of any breach of this Agreement. I herby submit myself to the
jurisdiction and venue of the courts of the State of Arizona for purposes of any
such action. I further agree that service upon me in any such action or
proceeding may be made by first class mail, certified or registered, to my
address as last appearing on the records of the Company.

12.4 Mediation. I further agree that the Company, at its option, may elect to
submit any dispute or controversy arising out of or related to this Agreement to
mediation and that I will be required to participate in this mediation in good
faith. The mediation will take place in Arizona utilizing a mediator mutually
acceptable to all Parties. In the event the Parties cannot agree on a mediator,
each Party will chose a

 

 

4



--------------------------------------------------------------------------------

mediator and these two mediators will in turn choose a third mediator to mediate
the controversy. The mediator mediating the controversy shall have experience in
mediating the issues which are the subject of the mediation and shall be
independent of both Parties.

12.5 Attorney’s Fees. If any party seeks to enforce its rights under this
Agreement by legal proceedings or otherwise, the non prevailing party shall pay
all costs and expenses of the prevailing party.

12.6 Waiver. The waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.

12.7 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the successors, executors, administrators, heirs, representatives,
and assigns of the parties.

12.8 Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.

12.9 Entire Agreement; Modifications. This Employee Confidential Information and
Inventions Agreement, together with the terms of the Company Employee Personnel
Manual, contain the entire agreement between the Company and the undersigned
employee concerning the subject matter contained therein and supersede any and
all prior and contemporaneous negotiations, correspondence, understandings, and
agreements, whether oral or written, respecting that subject matter. All
modifications to this Agreement must be in writing and signed by the party
against whom enforcement of such modification is sought.

IN WITNESS WHEREOF, I have executed this document as of the 14th day of August
2003.

 

RECEIPT ACKNOWLEDGED: ARCADIA BIOSCIENCES, INC.

/s/ Steven Brandwein

By:   Steven F. Brandwein Title:   VP Finance & Administration

 

/s/ Eric J. Rey

Employee Name — Printed

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ARCADIA BIOSCIENCES, INC.

TERMINATION CERTIFICATE

This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, designs, computer programs, and other materials,
including reproductions of any of the aforementioned items, belonging to Arcadia
Biosciences, Inc., its subsidiaries, affiliates, successors, or assigns, or its
customers, vendors, consultants or other parties (together, the “Company”)

I further certify that I have complied with all the terms of the Company’s
Employee Confidential, Information and Inventions Agreement signed by me,
including at the reporting of any Inventions (as defined therein) conceived or
made by me (solely or jointly with others) covered by that agreement.

I further agree that , in compliance with the Employee Confidential Information
and Inventions Agreement, I will hold in confidence and will not disclose, use,
copy, publish, or summarize any Confidential Information (as defined in the
Employee Confidential Information and Inventions Agreement) of the Company or of
any of its customers, vendors, consultants, or other parties with which it does
business.

Date:                     

 

Employee’s Signature

 

Type/Print Employee’s Name

 

 

6



--------------------------------------------------------------------------------

EXHIBIT B

(Excluded Inventions, Improvements, and

Original Works of Authorship)

 

Title   

Date

  

Identifying Number

Or Brief Description

                 

 

7